— Order, Supreme Court, Bronx County (Mercorella, J.), entered March *8119, 1981, reversed, on the law and the facts, the motion to stay arbitration denied and arbitration directed to proceed, without costs. Respondent-appellant State Farm Mutual Insurance Company’s notice of cancellation of the insurance policy issued by it was in proper form both as to size of type, and placement of the financial responsibility notice itself. The direction on the front to “see reverse side” is in the same size of type, 13 point, as the financial responsibility notice, thereby complying with Wilkerson v Apollon (81 AD2d 141). We do not agree with Special Term’s holding that, since the “clause concerning mandatory financial security was printed on the reverse side rather than the face side of the cancellation notice [it was] not in compliance with Section 313 of the Vehicle and Traffic Law.” There is no such statutory requirement. We hold that statutory direction on this subject to have been complied with. (Vehicle and Traffic Law, § 313.) In the circumstances, there being no effective coverage involving State Farm, the motion of petitioner-respondent Allstate Insurance Company, “uninsured motorist insurer,” to stay arbitration as to it should have been denied and arbitration directed to proceed. Concur — Murphy, P. J., Kupferman, Markewich, Fein and Lynch, JJ.